Title: To Thomas Jefferson from Francis Eppes, 17 January 1793
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Eppington Janry. 17th. 1793

  Your favour of Janry. 2 is come to hand. I have consulted Betsey on the subject of it, it will give her as well as myself great pleasure for Jack to accompany the Commissioners to the Council of Indians, as we wish at all times he shoud do what you think best for his improvement and also to comply with all his reasonable requests, there is therefore only one objection. I fear it will be impossible for me to procure the money in time, as you inform me they will set off early in February. I have the promis of as much cash as woud answer his purpos on the 28th of this month. Shoud I be fortunate enough to receive it will remit it immediately. If the money cant be got Jack must indevour to put up with the disappointment. I am offerd some Bonds of E Randolph’s the Attorney General. If you think you can make them answer your purposes in Philadelphia I will send them to you. I am Dr Sir Your Friend

Frans. Eppes

Mrs. E. joins in respects to your self and Polly and complains heavily of Pollys neglect.


F E

